Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 17, 2021

The Court of Appeals hereby passes the following order:

A21E0045. TOORAK CAPITAL PARTNERS, LLC v. JDZ INVESTMENTS,
    LLC.

      Upon consideration, applicant’s emergency motion for an extension of time in
which to file a discretionary application is GRANTED. Applicant shall have until
June 25, 2021, to file the application.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           05/17/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.